      Case 2:18-cv-07934-KS Document 27 Filed 04/27/20 Page 1 of 1 Page ID #:839



1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10

11   MARNEY K. BEATTY,                        )      No. 2:18-cv-7934-KS
                                              )
12                Plaintiff,                  )      [PROPOSED] ORDER AWARDING
                                              )      ATTORNEYS FEES PURSUANT TO
13   vs.                                      )      EAJA 28 U.S.C. §2412(d)
                                              )
14   ANDREW SAUL,                             )
     COMMISSIONER OF SOCIAL                   )
15   SECURITY                                 )
                                              )
16             Defendant                      )
     ______________________________
17

18         Pursuant to the Stipulation between the parties, through their respective counsel,
19   awarding attorney’s fees under EAJA,
20         IT IS HEREBY ORDERED that EAJA fees are awarded in the amount of $5,302.28
21   in attorney’s fees, subject to the terms of the stipulation.
22

23   Dated:    April 27, 2020
24

25                                                   KAREN L. STEVENSON
                                              UNITED STATES MAGISTRATE JUDGE
26

27

28
